Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013181092A.
Applicant(s) claim 1 is directed to a polycarbonate polyester, comprising residues
represented by formula (1), formula (2) and formula (3):a molar ratio of the residue of the formula (2) to the residue of the formula (1)is in a range of 0.1 to less than 0.6; and wherein the residue of the formula (1) comprises a methoxymethyl cyclopentane bicycloheptane (dihydroxy tricyclodecane).
JP 2013181092A discloses a copolymerized polyester that has only a low content of acetoaldehyde which has risks of causing malodor and offensive odor and denaturing flavor of contents while having strength and heat resistance necessary for melt-molded articles, and to provide a method for producing the same. A copolymerized polyester is obtained by copolymerizing an alicyclic diol represented by formula (I) in a ratio of ≥90 mol% in all diol components, and has an intrinsic viscosity of 0.60 to 0.80 dL/g, and a glass transition temperature of ≥110°C. There is also provided a method for producing the copolymerized polyester comprising: Step 1: Aromatic dicarboxylic acid, aliphatic and alicyclic diol represented by the following formula (I) are reacted in a molten state to obtain a copolyester Step 2: The copolyester and the following formula (II) The process of increasing the intrinsic viscosity of copolyester by reaction with the polymerization accelerator shown by these. That is, tricyclo [5.2.1.0 2,6 ] decanedimethanol represented by the above formula (I) is converted into aromatic dicarboxylic acid and / or an ester moldable derivative thereof, ethylene glycol and a heat stabilizer. The method for producing a copolyester is further obtained through two production steps such as a step of polycondensation using a titanium compound and a step of polycondensation using diphenyl carbonate represented by the following formula (II): 
  Examples of the polymerization accelerator in the method for producing a copolyester of the present invention include diphenyl carbonate and 2,6-diphenyl naphthalate. Instead of diphenyl carbonate, carbonate compounds such as dimethyl carbonate, diethyl carbonate, dipropyl carbonate, diisopropyl carbonate, and dibutyl carbonate may be used, but diphenyl carbonate is most preferable. The amount of diphenyl carbonate added is preferably 5.0% by weight or more, and most preferably 40.0% by weight or less based on the copolymer polyester obtained in Step 1. If the addition amount is 5.0% by weight or less, it is difficult to increase to the specified intrinsic viscosity, and if it exceeds 40.0% by weight, the viscosity at the time of melt polymerization becomes too high, which is not preferable. A more preferred range is 7.0 to 39.0% by weight, and even more preferred is 10.0 to 37.0% by weight.
  The copolymerized polyester of the present invention is excellent in heat-resistant transparency, is excellent in extrusion molding and injection molding, and further has a reduced acetaldehyde content that causes malodors, off-flavors, and changes in the flavor of the contents. Is a major feature.
The reference differs from the claimed invention in that the polyester is not defined by the term polycarbonate polyester but a polyester and the exact molar ratio range of the residues of formula 2 to formula 1 of 0.1 to 0.6.  
First, note that a polycarbonate is a polyester, i.e. polyester carbonate. Moreover,  the polyester of the reference contains diphenyl carbonate units which enables the polyester to likewise be named a polycarbonate polyester.  
Secondly, the reference discloses molar amounts that would fall within or overlap that which is claimed. thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).  
With regard to claim 4, note page 2 lines 31 and 32.
With regard to claim 5, note page 2 lines 31 and 32.
With regard to claim 6,  note page 2 lines 31 and 32, and page 3 lines 11-14.
With regard to claim 7,  note page 2 lines 20, 31-40. 
With regard to claim 8,  page 6 line 15 and page 7 page 43-44 and page 8.
With regard to claim 9,  note Example 8 and 9.
With regard to claim 10,  note Example 8 and 9.
With regard to claim 14,  note page 9 lines 29-34.
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Allowable Subject Matter
Claims 11, 12, 13, 15, 16 ,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Terressa Boykin/Primary Examiner, Art Unit 1765